DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2022. Claim 19 has been rejoined into Group I in view of its dependency on claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4898476 to Herrmann.
Regarding Claim 1, Herrmann discloses a moisture detection element (Figs. 1-3, sensor element 12; Col. 5, line 1 – Col. 7, line 40) comprising: an insulating substrate of an insulating material (Figs. 1-3, substrate 112; Col. 5, line 1 – Col. 7, line 40); an application part which is formed on the insulating substrate and to which a voltage is applied (Figs. 1-3, teeth 122 with terminal 10b; Col. 5, line 1 – Col. 7, line 40); and an output part which is formed on the insulating substrate and configured to output a voltage signal in response to a current flowing through an electric path via water molecules adhering to a surface of the insulating substrate under the voltage applied to the application part (Figs. 1-3, teeth 132 with terminal 10a; Col. 5, line 1 – Col. 7, line 40), wherein an insulation of an insulating material is provided on the application part and the output part (Figs. 1-3, teeth 122/132 with insulating layer 140; Col. 5, line 1 – Col. 7, line 40).
Regarding Claim 4, Herrmann discloses a heater is provided on the insulating substrate (Figs. 1-3, Peltier element 14 serving as heating and cooling means; Col. 5, line 1 – Col. 7, line 40).
Regarding Claim 5, Herrmann discloses in the application part and the output part, the insulation is provided in a range where a short circuit is likely to occur due to adhesion of dust (Figs. 1-3, teeth 122/132 with insulating layer 140; Col. 5, line 1 – Col. 7, line 40).
Regarding Claim 6, Herrmann discloses the insulation includes an organic film or a metal oxide film (Figs. 1-3, insulating layer 140 of glass, resist or other suitable metal oxide; Col. 5, line 1 – Col. 7, line 40).
Regarding Claim 7, Herrmann discloses the voltage applied to the application part is an AC voltage (Figs. 1-4, impedance evaluating circuit 20 for measuring (AC) impedance between teeth 122/132; Col. 5, line 1 – Col. 7, line 40).
Regarding Claims 8 and 19, Herrmann discloses the insulating substrate has a structure in which oxygen atoms are arranged on at least a surface of the insulating substrate (Figs. 1-3, substrate 112 of aluminium oxide; Col. 5, line 1 – Col. 7, line 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermann as applied to claim 1, in view of US 20060032761 to Oguri.
Regarding Claim 2, Herrmann discloses the moisture detection element according to claim 1, but is silent regarding a conductive part which is electrically insulated from the application part and the output part and is provided on the insulating substrate, wherein the insulation is provided on the conductive part. Oguri discloses a conductive part which is electrically insulated from the application part and the output part and is provided on the insulating substrate, wherein the insulation is provided on the conductive part (Figs. 1 and 5-9, conductive patterns 107/107A between detection terminals 103 and 105 and insulating resin; ¶¶ [0040]-[0047], [0061]-[0065]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Herrmann by providing a conductive part which is electrically insulated from the application part and the output part and is provided on the insulating substrate, wherein the insulation is provided on the conductive part as in Oguri in order to provide for greater reliability.
Regarding Claim 3, Oguri discloses plural conductive parts and plural insulations are arranged in a divided manner between the application part and the output part (Figs. 1 and 5-9, conductive patterns 107/107A between detection terminals 103 and 105 and insulating resin; ¶¶ [0040]-[0047], [0061]-[0065]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermann as applied to claim 1, in view of WO 2017064784 to Hakana (citations to English translation in US 20180284048). 
Regarding Claim 9, Herrmann discloses the moisture detection element according to claim 1, but is silent regarding the insulating substrate has unevenness provided on the surface to which the water molecules adhere. Hakana discloses the insulating substrate has unevenness provided on the surface to which the water molecules adhere (Figs. 6-8, moisture detection element 1 with insulating section 4 having projections-and-depressions structure; ¶¶ [0099]-[01). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Herrmann by providing the insulating substrate has unevenness provided on the surface to which the water molecules adhere as in Hong in order to provide for greater reliability.

Claim 10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017064784 to Wakana (citations to English translation in US 20180284048), in view of Hermann.
Regarding Claim 10, Wakana discloses an exhaled gas detector (Figs. 1 and 14-16, breath sensor 100; ¶¶ [0141]-[0165]) comprising: a moisture detection part (Figs. 1 and 14-16, breath sensor 100 with moisture detection element 1; ¶¶ [0038]-[0041], [0141]-[0165]) which includes an insulating substrate of an insulating material (Figs. 1 and 14-16, insulating section 4; ¶¶ [0038]-[0041]), an application part which is formed on the insulating substrate and to which a voltage is applied (Figs. 1 and 14-16, application electrode 2; ¶¶ [0038]-[0041]), and an output part which is formed on the insulating substrate and configured to output a voltage signal in response to a current flowing through an electric path via water molecules adhering to a surface of the insulating substrate under the voltage applied to the application part (Figs. 1 and 14-16, detection electrode 3; ¶¶ [0038]-[0041]), a gas detection part configured to measure a concentration of gas contained in an outside air (Figs. 1 and 14-16, breath sensor 100 with gas sensor 101; ¶¶ [0141]-[0165]), an analysis part configured to analyze the voltage signal output from the moisture detection part and a detection signal output from the gas detection part (Figs. 1 and 14-16, breath sensor 100 with analysis device 500; ¶¶ [0141]-[0165]); and a display part configured to display a result analyzed by the analysis part (Figs. 1 and 14-16, display device 504; ¶¶ [0141]-[0165]), wherein the analysis part determines that the introduced outside air is a human exhalation on a basis of the voltage signal output from the moisture detection part and then calculates a concentration of gas contained in the outside air introduced from the gas detection part (Figs. 1, 14-16 and 19-20, breath sensor 100 with analysis device 500; ¶¶ [0141]-[0165], [0182]-[0196]).
However, Wakana does not explicitly disclose an insulation of an insulating material is provided on the application part and the output part. Hermann discloses an insulation of an insulating material is provided on the application part and the output part (Figs. 1-3, teeth 122/132 with insulating layer 140; Col. 5, line 1 – Col. 7, line 40). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Wakana by providing an insulation of an insulating material is provided on the application part and the output part as in Hermann in order to provide for a well-known alternative for protecting bare electrodes.
Regarding Claim 12, Wakana discloses the gas detection part includes at least one of ethanol, acetaldehyde, and hydrogen gas sensors (¶ [0116]-[0117]).
Regarding Claim 13, Wakana discloses exhalation test system (Figs. 1 and 14-16, breath inspection system Z; ¶¶ [0141]-[0165]) comprising: a moisture detection part (Figs. 1 and 14-16, breath sensor 100 with moisture detection element 1; ¶¶ [0038]-[0041], [0141]-[0165]) which includes an insulating substrate of an insulating material (Figs. 1 and 14-16, insulating section 4; ¶¶ [0038]-[0041]), an application part which is formed on the insulating substrate and to which a voltage is applied (Figs. 1 and 14-16, application electrode 2; ¶¶ [0038]-[0041]), and an output part which is formed on the insulating substrate and configured to output a voltage signal in response to a current flowing through an electric path via water molecules adhering to a surface of the insulating substrate under the voltage applied to the application part (Figs. 1 and 14-16, detection electrode 3; ¶¶ [0038]-[0041]); an exhalation introduction part into which exhalation is introduced (Figs. 1-3 and 12-16, breath introduction port A1/202b; ¶¶ [0061], [0131]-[0137], [0141]-[0165]); and a gas measurement part which is installed around the moisture detection part and configured to measure a concentration of a predetermined type of gas (Figs. 1 and 14-16, breath sensor 100 with gas sensor 101; ¶¶ [0141]-[0165]).
However, Wakana does not explicitly disclose an insulation of an insulating material is provided on the application part and the output part. Hermann discloses an insulation of an insulating material is provided on the application part and the output part (Figs. 1-3, teeth 122/132 with insulating layer 140; Col. 5, line 1 – Col. 7, line 40). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Wakana by providing an insulation of an insulating material is provided on the application part and the output part as in Hermann in order to provide for a well-known alternative for protecting bare electrodes.
Regarding Claim 15, Wakana discloses the moisture detection part, the gas measurement part, and the exhalation introduction part are installed in a portable terminal (Figs. 1-3 and 12-16, mobile type breath inspection device 201a(201); ¶¶ [0061], [0131]-[0137], [0141]-[0165]).

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakana in view of Hermann as applied to claims 10 and 13, in view of Oguri.
Regarding Claims 11 and 14, Wakana in view of Hermann disclose the exhaled gas detector according to claim 10 and the exhalation test system according to claim 13. However, Wakana in view of Hermann is silent regarding a conductive part which is electrically insulated from the application part and the output part and is provided on the insulating substrate, wherein the insulation is provided on the conductive part. Oguri discloses a conductive part which is electrically insulated from the application part and the output part and is provided on the insulating substrate, wherein the insulation is provided on the conductive part (Figs. 1 and 5-9, conductive patterns 107/107A between detection terminals 103 and 105 and insulating resin; ¶¶ [0040]-[0047], [0061]-[0065]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Wakana in view of Hermann by providing a conductive part which is electrically insulated from the application part and the output part and is provided on the insulating substrate, wherein the insulation is provided on the conductive part as in Oguri in order to provide for greater reliability.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852